DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10) in the reply filed on 7/30/21 is acknowledged. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS’) submitted on 9/27/19, 5/8/20, 5/21/21 and 8/19/21 have been considered. A copy of form PTO-1449 is attached.

Drawings
The drawings were received on 9/27/19 are accepted.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	With respect to the present abstract, the “reference numbers” should be removed.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “illumination module” and “optical unit” in claims 1 and 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, line 5, the term “optionally” is a negative limitation. Thus, it is not clear if the limitation following this term is being claimed or not.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-10 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-10 are directed to abstract ideas. The claims describe a method, comprising: based on a reference measurement, determining an object transfer function for a sample object, based on the object transfer function and further based on an optical transfer function for an optical unit, performing an optimization for finding an optimized illumination geometry, and actuating at least one illumination module for illuminating the sample object with the optimized illumination geometry using the optical unit.
Claim 1 will be addressed below according to the 2019 Patent Eligibility Guidelines. Step 1 
Claims 1-10 recite a method.
Step 2A Prong One
The limitations in claim 1 “based on a reference measurement, determining an object transfer function for a sample object, based on the object transfer function and further based on an optical transfer function for an optical unit, performing an optimization for finding an optimized illumination geometry” would qualify as being the Judicial Exception. First, these limitations are deemed an Abstract idea as such can reasonably be considered a mathematical step. Second, this limitation can also be 
Step 2A Prong Two
The claims fails to recite any additional elements that impose a meaningful limitation on the judicial exception. Thus, it is not seen that the claims as a whole integrates the metal process or mathematic formula into a practical application.
Step 2B
The claims further fail to recite any additional elements that amount to significantly more than the judicial exception. The additional elements such as “optical unit”, “illumination module” and “actuating” do not integrate the mental process or mathematic formula into a practical application.
Claims 2-10, such also fail to recite any additional elements that amount to significantly more than the judicial exception.
The courts have decided: Phenomena of nature, though just discovered, mental processes, abstract intellectual concepts, are not patentable, as they are the basic tools of scientific and technological work (Gottschalk v Benson, 409 U.S.63, 175 USPQ 673 (1972)). It is well established that the mere physical or tangible nature of additional elements, such as a data input or detection step, does not automatically confer eligibility on aclaim directed to an abstract idea (see Alice Corp. Pty. Ltd. v CLS Bank Inti., 573 US,134S.Ct. 2347, 110 USPQ.2d 1976 (2014)). Subject matter eligibility examples with regard to Abstract Ideas are found at: http:/Awww.uspto.gov/sites/default/files/documents/abstract_idea_examples.paf. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al (2019/0219811) in view of Lei Tian et al (“Quantitative differential phase contrast imaging in an LED array microscope”) (of record).
Regarding claim 1, figure 8 of Keller et al below discloses an optical microscope (110) comprising: a light source (822, 824), an optical unit (i.e., illuminating object 842, 844), specimen (11), camera (846, 848) and one of the actuators (51(12), 52(12), 53(12), 54(12), 51(14), 52(14), 53(14), 54(14)). The microscope system is used for finding an optimized illumination geometry in which the optical transfer function of the optical unit comprising steps of: based on a reference measurement (i.e., reference 

    PNG
    media_image1.png
    3300
    2560
    media_image1.png
    Greyscale




It would have been obvious to one having ordinary skill in the art before the effective fling date of the present invention to modify the invention of Keller et al, for example, determining the optimization on the basis of object transfer function and optical transfer function because this is a known way for determining the optimization which is known to serve for the purpose of Keller et al.
Regarding claim 2. Keller et al teaches step of performing the reference measurement by actuating the at least one illumination module for illuminating the sample object from different initial illumination geometries and by actuating at least one detector for capturing a plurality of initial images of the sample object associated with the different initial illumination geometries; and determining a phase contrast-weighted reference image of the sample object based on the plurality of initial images of the sample object ([0130], [0133], [0145]).
Regarding claim 3, Keller et al teaches that the phase contrast-weighted reference image (i.e., reference images captured by the camera 846 or 848 at the reference regions of the sample object) is determined based on a combination of the initial images (reference images) of the sample object.

It would have been obvious to one having ordinary skill in the art before the effective fling date of the present invention to modify the invention of Keller et al, for example, placing a start point of the optimization and/or a boundary condition of the optimization based on the phase contrast-weighted reference image because this is a known way for determining the optimization which is known to serve for the purpose of Keller et al.
Regarding claims 5-6, Keller et al does not explicitly teaches the optimization iteratively checks a plurality of images of the sample object in respect of an optimization criterion, wherein the plurality of images have been simulated based on the object transfer function and further based on the optical transfer function to produce simulated images, and wherein the simulated images are associated with different simulated test illumination geometries and the optimization criterion comprises at least one of an image contrast of the simulated images and an object similarity of an image of the sample object in the simulated images with a reference sample object. However, these limitations are well known in the art and it would have been a matter of design choice to include in Keller et al these limitations so that accuracy of the measurement is determined.

Regarding claim 8, Keller et al teaches determining the optimized illumination geometry based on an assignment between a function that is continuously defined in real space (11) as an optimization variable of the optimization and a multiplicity of discrete illumination elements (i.e., laser array) (par. [0194]) of the at least one illumination module (112, 114).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al in view of La Lumondiere et al (2014/0118561)
Keller et al teaches step of performing an optimization for finding an optimized illumination geometry.
Keller et al does not teach that the genetic optimization comprises a particle swarm algorithm or a grid search algorithm.
	La Lumondiere et al, from the same field of endeavor, discloses an optimized illumination for imaging in which the computer system is communicated with the illumination array to calculate an optimized illumination pattern of the plurality of light 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace the optimization method of Keller et al by a particle swarm optimization method of La Lumondiere et al because they are function in the same manner. A substitution one for another is generally recognized as being within the level of ordinary skill in the art.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al in view of Lei Tian et al (“Quantitative differential phase contrast imaging in an LED array microscope”) (of record).
Keller et al does not teach that the optical transfer function comprises a four-dimensional transmission cross coefficient matrix or a two-dimensional transmission cross coefficient matrix corresponding to dominant eigenvectors of the four-dimensional transmission cross coefficient matrix.
Lei Tian et al, from the same field of endeavor, teaches that the optical transfer function comprises a four-dimensional transmission cross coefficient matrix or a two-dimensional transmission cross coefficient matrix corresponding to dominant eigenvectors of the four-dimensional transmission cross coefficient matrix (see paragraph 4 on page 11397).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the invention of Keller et al by replace the calculated optical transfer function of Keller et al by the optical transfer .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ernst et al (2017/0085760) teaches step of optimize position of simulated light source and imaging device to form optimized simulated set up for viewing micro defect (see step 76 of figure 13) and Waller et al (10,228,554) discloses a partially coherent phase recovery; however, Ernst et al and Waller et al fail to teach the steps of “determining an object transfer function for a sample object and actuating at least one illumination module for illuminating the sample object with the optimized illumination geometry using the optical unit”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426.  The examiner can normally be reached on Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






HP							/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            September 15, 2021